EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Guice on May 7, 2021.

The application has been amended as follows: 

	Claims
	1. (Currently Amended) A bearing removal tool, comprising: 
a connecting disk having a disk body portion, a disk periphery portion, and an entrance portion, wherein the disk body portion has a first predetermined thickness, the disk periphery portion is located at and extends along a periphery of the disk body portion and has a rounded shape and a second predetermined thickness, and the entrance portion is located at a predetermined position on the periphery of the disk body portion, is adjacent to the disk periphery portion, and has a third predetermined thickness, wherein the second predetermined thickness is greater than the first predetermined thickness and the third predetermined thickness; and 
a plurality of hook arms each having a slender arm body, a connecting space, and an opening, wherein in each said hook arm, the connecting space is provided in a first longitudinal-axis end portion of the arm body, has a predetermined inner diameter, ;
wherein each said hook arm further comprise a claw and a pivotal connection portion; and in each said hook arm, the claw corresponds to a second longitudinal-axis end portion of the arm body, and 9the pivotal connection portion is provided between an end of the claw and the second longitudinal-axis end portion of the arm body to pivotally connect the claw and the second longitudinal-axis end portion of the arm body;
wherein each of the connecting spaces are engaged with the disk periphery portion, so as to connect the plurality of hood arms to the connecting disk.
Claim 2. (Canceled)
Claim 3. (Currently Amended) The bearing removal tool of claim [[2]]1, wherein in each said hook arm, the pivotal connection portion has an engaging groove, a pivot hole, and a pivot shaft, the engaging groove is concavely provided in the end of the claw and is engaged with the second longitudinal-axis end portion of the arm body, the pivot hole penetrates the second longitudinal-axis end portion of the arm body and the 
Claim 7. (Currently Amended) The bearing removal tool of claim [[2]]1, wherein each said hook arm further comprises a pad set, and in each said hook arm, the pad set is pivotally connected to a side of the claw.
Claim 1 has been amended so as to include the subject matter of dependent claim 2 and further require the connecting space of each of the hook arms to be engaged with the disk periphery portion of the connecting disk, thus connecting each of the hook arms to the connecting disk.
Reasons for Allowance
Claims 1 and 3 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Marquis (U.S. Patent Application Publication Number 2016/0263733) teaches a bearing removing tool (abstract), comprising: a plurality of hook arms each having a slender arm body, a connecting space, and an opening (figure 5, element 202 and 202’ being the ‘plurality of hook arms,’ element 214 and 214’ being the ‘slender arm body,’ and elements 203 and 203’ being the ‘openings,’ see below), wherein in each said hook arm, the connecting space is provided in a first longitudinal-axis end portion of the arm body, has a predetermined inner diameter, and is open at two opposite ends (figure 5, top end portion of elements 202 and 202’ being the ‘first longitudinal-axis end portion,’ see below).

    PNG
    media_image1.png
    206
    544
    media_image1.png
    Greyscale

Marquis further teaches that the opening extends from an inner wall portion of the first longitudinal-axis end portion of the arm body to an outer wall portion of the arm body and has a predetermined opening size, the inner wall portion corresponds to one side of the connecting space (figure 5, elements 203 and 203’); wherein each said hook arm further comprises a claw and a pivotal connection portion (figures 5 and 10, elements 216 and 216’ being the ‘claw’ and elements 240 and 240’ being the ‘pivotal connection portion’; page 4, paragraph 54), the claw corresponds to a second longitudinal-axis end portion of the arm body (figure 5, bottom end portion of element 202 and 202’ being the ‘second longitudinal-axis end portion’), and the pivotal connection portion is provided between an end of the claw and the second longitudinal-axis end portion of the arm body to pivotally connect the claw and the second longitudinal-axis end portion of the arm body (figures 5 and 10, elements 240, 240’, 216, 216’, 202, and 202’). However, Marquis does not teach the bearing removal tool having a connecting disk.
Wilson (U.S. Patent Number 2,924,005) teaches a bearing removal tool comprising: a plurality of hook arms (figures 1 and 2, element 8 being the ‘hook arms’) having a slender arm body (figures 1 and 2, elements 8), and an opening at a first longitudinal-axis end portion (figures 1 and 2, element 10 being the ‘opening’) and claws .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J BESLER/           Primary Examiner, Art Unit 3726